UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON TAYLOR COOPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:07-cr-00056-1)


Submitted:   June 22, 2012                    Decided:   July 5, 2012


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Taylor Cooper, Appellant Pro Se. Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon      Taylor   Cooper    appeals      the   district      court’s

order    denying   his    18   U.S.C.     § 3582(c)(2)     (2006)         motion   for

reduction in sentence.         We have reviewed the record and find no

reversible     error.      Accordingly,      we   deny    Cooper’s        motion   for

appointment of counsel and affirm for the reasons stated by the

district court.         United States v. Cooper, No. 3:07-cr-00056-1

(S.D. W. Va. Feb. 1, 2012).         We deny cooper’s motion to expedite

as moot.       We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented        in   the    materials

before   the    court    and   argument     would   not    aid      the   decisional

process.



                                                                            AFFIRMED




                                        2